EXHIBIT 10.2

TERMINATION AGREEMENT AND
GENERAL RELEASE OF ALL CLAIMS

        This Termination Agreement and General Release (the "Agreement") by and
between Quantum Corporation, a Delaware corporation (“Quantum” or “Company”),
and George Kreigler III (Quantum employee #9032) (“Mr. Kreigler”), collectively,
(the “Parties”).

        WHEREAS, the Company and Mr. Kreigler have previously agreed, by letter
of agreement dated December 16, 2003, to the terms of certain enhanced severance
benefits payable to Mr. Kreigler under conditions set out more fully therein and
attached hereto as Attachment A; and

        WHEREAS, the Company and Mr. Kreigler have further agreed to mutually
and amicably end the employment relationship in accordance with the terms and
conditions hereinafter set forth;

        NOW, THEREFORE, in consideration of the mutual promises set forth herein
the Parties agree as follows.

         1.  Definition of Parties:  References in this Agreement to “Quantum”
shall include any and all parent, subsidiary and affiliated corporations and
business entities and all shareholders, officers, directors, agents, managers,
employees, representatives, attorneys, and successors and assigns of those
corporations and entities.  References in this Agreement to “George Kreigler
III” or “Mr. Kreigler” shall include all of his representatives, attorneys,
heirs, and successors and assigns.

         2.  Quantum's Consideration For Agreement: Quantum agrees to provide
Mr. Kreigler with the following benefits.  These benefits are in addition to any
payments or benefits for which Mr. Kreigler is otherwise eligible as a result of
the termination of his employment:

        a)     Severance Pay.

        Quantum agrees to pay Mr. Kreigler the sum of Three Hundred and Four
Thousand, Five Hundred dollars and 00/100 ($304,500.00), which represents his
base salary for a 12 month period.  This amount shall be paid by check in a
single lump sum less all normal payroll deductions two weeks after the
Termination Date.  In addition, Mr. Kreigler will be compensated for four weeks
of unused vacation in the amount of $23, 423.08.

        b)     Benefit Continuation.

        If Mr. Kreigler is enrolled in a medical, dental, vision or Employee
Assistance Program (EAP) plan sponsored by Quantum on the Termination Date, he
shall be entitled to remain an active participant in such benefits at no
additional cost to him through the end of the month in which employment
terminates.  The normal employee-employer premium contributions will apply. 
Thereafter, he has the option to continue coverage through COBRA  at his own
cost.

        c)     Quantum shall continue Mr. Kreigler’s group-term life insurance
coverage in effect at the time of the Termination Date for sixty (60) days
following the Termination Date.  If Mr. Kreigler fails to make timely payment of
his costs for such coverage, such coverage shall terminate effective as of the
first day of the period for which timely payment was not received.

1

--------------------------------------------------------------------------------

        3.  Mr. Kreigler’s Last Day of Regular Employment: Mr. Kreigler’s last
day of regular employment at Quantum and his Termination Date shall be June 1,
2005.  Mr. Kreigler has agreed to be available as needed as a consultant to
Quantum for six months following the Termination Date without additional
consideration.

        4.  Mr. Kreigler’s Waiver of All Legal Claims:  In consideration for the
payments and promises described above, Mr. Kreigler does hereby completely
release and forever discharge Quantum from all claims, rights, obligations, and
causes of action of any and every kind and character, known or unknown, which
Mr. Kreigler may now have, or has ever had, arising from or in any way connected
with the employment relationship between the parties, any actions during that
relationship, or the termination of that relationship.

        This release includes but is not limited to: a) all "wrongful discharge"
or "wrongful termination" claims; b) all claims relating to any contracts of
employment, express or implied; c) all claims for breach of any covenant of good
faith and fair dealing, express or implied; d) all claims for any tort of any
nature; e) all claims for attorney's fees and costs; and f) all claims under any
federal, state, or municipal statute, ordinance, regulation or constitution,
including specifically any claims under the California Fair Employment and
Housing Act, the California Labor Code, Title VII of the Civil Rights Act of
1964, the Age Discrimination in Employment Act, the Americans With Disabilities
Act, the Employee Retirement Income Security Act and any other laws or
regulations relating to employment or employment discrimination.

        7.  Mr. Kreigler’s Acknowledgment of Civil Code § 1542:  Mr. Kreigler
states that he has read Section 1542 of the Civil Code of the State of
California, which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

Mr. Kreigler understands that Section 1542 gives him the right not to release
existing claims of which he is not now aware, unless he voluntarily chooses to
waive this right.  Having been so apprised, Mr. Kreigler nevertheless hereby
voluntarily elects to, and does, waive the rights described in Section 1542, and
elects to assume all risks for claims that now exist in his favor, known or
unknown, from the subject of this Agreement.

        8.  Unemployment Compensation: The parties agree that the termination of
Mr. Kreigler’s employment by Quantum should be considered an involuntary
termination for purposes of determining Mr. Kreigler’s  eligibility for
unemployment compensation benefits, subject to the ultimate determination of
eligibility for benefits by the applicable governmental agencies.  

        9.  Non-Admission Clause:  Nothing in this Agreement shall be construed
as an admission by Quantum of any wrongdoing by the Company or any liability
arising from the subjects covered in this Agreement.

        10. Entire Agreement:  This Agreement constitutes the entire
understanding of the parties on the subjects covered.  Mr. Kreigler expressly
warrants that: a) he has read and fully understands this Agreement; b) he has
had the opportunity to consult with legal counsel of his own choosing and to
have the terms of the Agreement fully explained to him; c) he is not

2

--------------------------------------------------------------------------------

executing this Agreement in reliance on any promises, representations or
inducements other than those contained in this document; and d) he is executing
this Agreement voluntarily, free of any duress or coercion.

        11. Effective Date:  This Agreement shall become effective on the eighth
(8th) day following the date on which Mr. Kreigler signs it. It is understood
that Mr. Kreigler may revoke his consent to this Agreement in the seven day
period following the date on which he signs the Agreement.

        12. Compliance with Older Workers Benefit Protection Act:   Mr.
Kreigler  acknowledges that Quantum has advised him: a) that he should consult
with an attorney prior to signing this Agreement; b) that he has twenty one (21)
days in which to consider whether he should sign this Agreement; and c) that if
he signs this Agreement, he will be given seven (7) days following the date in
which he signs to revoke the Agreement and it would not be effective until after
this seven-day period had lapsed.

        13. Return of Property:  To the extent he has not already done so, Mr.
Kreigler shall upon his last day of regular employment, return to Quantum, all
Quantum property, including all keys, credit cards, files, documents, business
records, customer records, computer discs, computer, telephone and other Quantum
property and assets that may be in his possession or control.

        14. Non-Disparagement: Mr. Kreigler agrees not to make statements or
representations, or otherwise communicate, directly or indirectly, in writing,
orally, or otherwise, or take any action, which may, directly or indirectly,
disparage Quantum its officers, directors, employees, advisors, businesses or
reputations.  Quantum agrees that it will not make statements or
representations, or take any action which may, directly or indirectly, disparage
Mr. Kreigler or his business or reputation.  Notwithstanding the foregoing,
nothing in this Agreement shall preclude either Mr. Kreigler or Quantum from
making truthful statements or disclosures that are required by applicable law,
regulation, or legal process.

        15. Construction of Agreement: This Agreement shall not be construed in
favor of or against any of the parties hereto, regardless of which party
initially drafted it.  This Agreement was reached through arms-length
negotiations by the parties and their respective counsel, and it represents a
final, mutually agreeable compromise.

        16. Counterparts: This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original and all of which
together shall be deemed to be one and the same instrument.

Acknowledged and Agreed:

Dated:         6/1/05    

    

                                                        

    /s/ Rick Belluzzo                    

 

    

                                                        

Rick Belluzzo

 

    

                                                        

For Quantum Corporation

 

    

                                                        

 

 

    

                                                        

 

Dated:         6/1/05    

    

                                                        

    /s/ George Kreigler III                    

 

    

                                                        

George Kreigler III

 

    

                                                        

 

3

--------------------------------------------------------------------------------